COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



EL PASO INDEPENDENT SCHOOL
DISTRICT,


                                    Appellant,

v.

ANGELICA CABRALEZ,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§

No. 08-08-00073-CV

Appeal from
 34th District Court

of El Paso County, Texas

(TC # 2005-3578)



MEMORANDUM OPINION


	Pending before the Court is Appellant's motion to dismiss this appeal pursuant to
Tex.R.App.P. 42.1(a)(1).  Appellant represents to the Court that the parties have settled all of the
claims and causes of action pending in the lawsuit below and have agreed to dismiss the appeal.
Appellant's motion complies with the requirements of Rule 42.1(a)(2). 
	We have considered the cause on the motion and conclude that the motion should be granted. 
We therefore dismiss the appeal.  As the motion does not indicate the parties have agreed otherwise,
costs will be taxed against Appellant.  See Tex.R.App.P. 42.1(d). 

February 5, 2009					 
							ANN CRAWFORD McCLURE, Justice
Before Chew, C.J., McClure, and Carr, JJ.
Chew, C.J., not participating
Carr, J., not participating